Citation Nr: 1207697	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  99-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for joint pain, also claimed as aching joints.

2.  Entitlement to service connection for emphysema. 


REPRESENTATION

Appellant represented by:	James A. Endicott, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  The Veteran also has an unverified period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in September 2003.  A transcript of that proceeding is of record and has been associated with the claims file.  The Veteran was subsequently notified that the Veterans Law Judge who conducted that hearing was no longer employed with the Board.  The Veteran was afforded the opportunity to request an additional hearing, but he did not respond within 30 days as requested.  Accordingly, the Board may proceed with the Veteran's appeal. 

The Board notes that issues currently on appeal were previously before the Board in April 2004, March 2007, June 2008, May 2010 and August 2011.  On each occasion the Veteran's claim was remanded for further development.  The development requested in those remands has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's joint pain/aching joints has not been shown to be causally or etiologically related to active service, to include presumed exposure to herbicides and rabies vaccination.

2.  The Veteran's emphysema has not been shown to be causally or etiologically related to active service, to include presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The Veteran's claimed joint pain/aching joints was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The Veteran's emphysema was not incurred in or aggravated by active service, including presumed exposure to herbicides.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated March 2003, October 2004, December 2004, March 2006 and June 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  Those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

Initially, the Board notes that the Veteran has been granted entitlement to service connection for several conditions, including posttraumatic stress disorder, asthma, a low back disorder, a right elbow disorder, a left knee disorder and a right ankle sprain.  Moreover, the Veteran has been in receipt of a 100 percent disability rating effective since April 24, 1995.  

At issue in this decision, the Veteran has claimed entitlement to service connection for joint pain/aching joints and emphysema.  He has asserted that his emphysema is due to exposure the herbicides in service and that his joint pain/aching joints is due either to in-service exposure to herbicides or to vaccination for rabies administered in service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for emphysema and joint pain/aching joints in January 1995.  A September 1997 rating decision denied entitlement to service connection for both conditions.  The Veteran submitted a Notice of Disagreement (NOD) in September 1998.  The RO issued a Statement of the Case (SOC) in December 1998 and the Veteran filed a Substantive Appeal (VA Form 9) in January 1999.  The Veteran's claim has come before the Board and been remanded on numerous occasions, including April 2004, March 2007, June 2008, May 2010 and August 2011. T he development requested in each of those remands has now been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes service treatment record, private treatment records, VA treatment records, VA examination reports and several written and oral statements from the Veteran and other individuals.  

The Veteran's service treatment records are entirely negative for any findings or treatment related to emphysema.  Service treatment records do show that the Veteran was treated for left knee pain due to an injury and right elbow pain with a diagnosis of tendonitis.  Service treatment records from January 1969 indicate that the Veteran was treated for exposure to rabies.  These records show that after completing seven shots of a fourteen days series the Veteran was seen for hives.  The examining physician suspected a serum reaction.  Testing revealed that the Veteran was allergic to the duck embryo vaccine, but not the horse serum.  The examiner's impression was serum sickness type reaction probably to horse serum.  Benadryl was prescribed and vaccine shots were discontinued on January 25th.  On January 27th the Veteran complained of arthralgia and stiff joints, particularly in his elbows and knees.  A diagnosis of arthritis secondary to the rabies vaccine was made.  Treatment records from January 28th indicate that the Veteran's arthralgias had disappeared with steroid treatment.  No further reactions were indicated and the Veteran was discharge from the hospital.  

Post-service treatment records dating back to April 1977 indicate that the Veteran has repeatedly been treated for exacerbations of asthma, a condition which has already been service connected.  

In March 1978 the Veteran submitted a written statement wherein he asserted that he had several disabilities which he felt were related to service.  He reported that he was bitten by a dog serving in Thailand and had to have a set of eighteen rabies shorts.  He stated that he had a relapse after the first seven shots and that he had a bad reaction.  He stated that he ran a fever, felt very cold, broke out with large boils all over his body and felt that every joint and muscle was frozen and stiff.  He stated that he was unsure how long he was in the hospital, but that after he was released he had to take the shots all over again, using a different type of serum.  He also reported experiencing difficulty breathing while in service.  

Private treatment records from November 1993 show that the Veteran was diagnosed with degenerative arthritis of the cervical spine and lateral epicondylar pain of the right elbow.  Subsequent treatment records from February 1994 show similar diagnoses, in addition to a diagnosis of degenerative disc disease.

Private treatment records from March 1994 indicate that the Veteran was diagnosed with a mild obstructive ventilatory defect, probably on the basis of loss of lung elastic recoil.  This was diagnosed as emphysema.  

In the Veteran's January 1995 claim he indicated his belief that exposure to Agent Orange had caused his emphysema and joint aches.  He stated that his joint aches have bothered him since he was overseas and that he is unsure whether it is due to Agent Orange or from being bitten by a dog that had rabies.  

VA treatment records from January 1995 indicate that the Veteran reported back and neck pain, as well as frequent multiple joint stiffness.  The Veteran reiterated his statements regarding his in-service treatment for rabies exposure.  Records from February 1995 indicate that the Veteran report experiencing multiple joint pain for many years.  He stated that he was involved in a motor vehicle accident in 1991, which resulted in his chronic right elbow pain.  The examiner diagnosed the Veteran with generalized joint pains, stating that this was probably due to early arthritis.  In May 1995 the Veteran again reported multiple joint pain.  

VA records from August 1995 indicate diagnoses of fibromyalgia, but do not indicate how this diagnosis was reached.  Subsequent VA treatment records contain diagnoses of fibromyalgia, COPD, asthma and bursitis. 

In September 1995 the Veteran was afforded an Agent Orange examination.  The examiner noted that the Veteran's complaints were asthma and polyarthralgia.  The Veteran stated that he has had polyarthralgia since 1971 and that it began as an aching in both knees and his right elbow.  The Veteran noted local tenderness, but denied any heat, redness or acute swelling.  The Veteran attributed his symptoms to his rabies shots in service.  The examiner noted that the Veteran had been seen by a staff rheumatologist in August 1995 and diagnosed with fibromyalgia.  The examiner also noted that the Veteran's asthma was diagnosed in 1977 with the onset of wheezing necessitating a visit to the Emergency Room.  The Veteran was advised to discontinue tobacco abuse as it is contraindicated with his history of asthma.  The examiner also informed the Veteran that exposure to Agent Orange was not related to his current health problems.  

In March 1996 the Veteran was afforded a VA examination in support of his claim of entitlement to service connection for joint pain/aching joints.  During this examination the Veteran complained of pain and stiffness in all of his joints.  The examiner noted that neither the Veteran nor his wife (who accompanied the Veteran during the examination) could provide a good history.  He stated that as best he could discern the Veteran was bitten by a rabid dog in service and had a severe urticarial reaction to the rabies shots.  On physical examination the examiner noted that the Veteran stands very crookedly with an exaggerated limp on the left knee.  The Veteran was only able to walk about 50 yards before having to stop due to pain in his legs, calves and thighs.  A variable tremor was noted on the right arm and hand.  The examiner noted that the Veteran's joints were generally very stiff and restricted in movement, but stated that this seemed to be more of a reflection of very tight musculature.  In this regard, the examiner stated that the joints are restricted by muscle relaxation rather than by the joints themselves.  The examiner diagnosed the Veteran with polyarthralgia, right tennis elbow, left knee degenerative joint arthritis, stiff muscle syndrome and an old right ankle injury.  

A VA examination for the Veteran's breathing problems was also performed in March 1996.  During this examination the Veteran reported smoking approximately three quarters of a pack of cigarettes per day.  The Veteran was diagnosed with long-standing asthma, chronic tobacco abuse and chronic obstructive pulmonary disease.  

Private treatment records from April 1998 indicate that the Veteran was treated for bilateral knee pain.  The examiner reiterated the Veteran's history, noting that the Veteran had a bad reaction to the rabies vaccine while in service.  He noted that the Veteran has had persistent difficulties with his joints and back since that time.  Other injuries, including fall while on a boat and involvement in a motor vehicle accident were noted.  On physical examination the examiner noted a great deal of tightness in the Veteran's extremities.  The examiner diagnosed the Veteran with fibromyalgia by history and polyarthralgia of unknown etiology.  He ruled out neuromuscular disease and a degenerative nerve process.  The examiner stated that it was obvious that the Veteran does not have a simple orthopedic problem as the etiology of his symptoms.  He recommended rheumatologic evaluation.  Later that month the Veteran underwent an additional private examination.  This examiner stated that the Veteran appears by history to have some sort of seronegative spondyloarthropathy. 

The Veteran was afforded an additional VA examination for his joint pain in September 1999.  During that examination the Veteran gave a history of recurrent, generalized arthralgias involving virtually every joint in the body.  The Veteran reported that these symptoms began around 1969 and that the pain comes and goes.  He stated that the episodes of pain usually last approximately 3 to 4 days and that the longest period of joint pain was approximately 15 days.  He stated that the pain increases with changes in the weather and with exposure to cold or damn climates.  He stated that he also experiences occasional swelling of all of his joints.  He indicated his opinion that his pain may be related to rabies treatment in service and that his symptoms only began after this treatment.  After physical examination the examiner diagnosed the Veteran with a right ankle sprain, as well as degenerative joint disease of both wrists, the cervical spine, the lumbosacral spine, the thoracic spine, the right first MCP joint and both knees.  The examiner determined that there appeared to be no relationship between the Veteran's treatment for rabies and his complaint of generalized arthralgias.  

The Veteran was afforded an additional VA respiratory examination in October 1999.  In his examination report the examiner noted that the Veteran had a diagnosis of asthma in the 1970s, which was manifested by dyspnea and chest tightness and that the Veteran's symptoms have continued since that time.  Following a physical examination and a Pulmonary Function Test the examiner diagnosed the Veteran with asthma.  

VA treatment records from December 2000 indicate that the Veteran was admitted at the Temple VA emergency room for shortness of breath.  A pulmonary function test was performed and asthma was diagnosed.  

In May 2000 the Veteran testified at a hearing before a Decision Review Officer.  During this hearing the Veteran asserted that he was exposed to Agent Orange while serving in Vietnam.  He also reiterated his previous statements about having been bitten by a rabid dog and treated with the rabies vaccine.  He stated that all his joint and muscles froze up on him after being treated with the rabies vaccine and that his joints have bothered him since that time.  

Private treatment records from June 2001 indicate that the Veteran had a consultation with a rheumatologist.  During this evaluation the Veteran reported that he had discomfort with fibromyalgia in the early 1980s.  He complained of diffuse myalgias, arthralgias, "soreness" and prolonged morning stiffness which improves but never entirely resolves.  He also complained of severe fatigue, bilateral numbness of the hands and severe headaches.  The evaluation physician noted that the Veteran was taking Naproxen, which was helping.  A history of known osteoarthritis was also noted.  A physical examination was performed.  The examiner noted that fibromyalgia is manifested by chronic pain syndrome with greater than 11/18 fibromyalgia tender points, with a sleep disorder.  She recommended a sleep study, noting that fibromyalgia is highly correlated to men secondary to obstructive sleep apnea.  She also diagnosed the Veteran with generalized osteoarthritis.  

The Veteran was afforded an additional VA examination for his joints in October 2001.  During that examination the Veteran reported a history of left knee injury in 1998 while serving in the Army National Guard during weekend training.  The Veteran also reported a history of right elbow pain that began in 1991 during an on-the-job accident and a history of a right ankle sprain in 1969.  After a physical examination the examiner diagnosed the Veteran with minimal degenerative joint disease of the left knee, epicondylitis of the right elbow and a right ankle sprain, healed without sequel.

In September 2003 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reiterated his statements regarding having been bitten by a rabid dog and treated with the rabies vaccine.  He stated that after the seventh shot his joints and muscle froze up and he lost track of time.  He reported that he was diagnosed with arthritis secondary to the rabies vaccination.  

VA treatment records from December 2004 indicate that the Veteran was treated for pain management.  The evaluation physician noted that the Veteran related his chronic neck and back pain to his adverse reaction to the rabies vaccine.  

The Veteran was afforded another VA examination in support of his respiratory claims in February 2005.  During that examination the Veteran reported that he started developing breathing problems in 1970.  It was noted that the Veteran had been smoking for approximately 40 years and continued to smoke.  Following a physical examination and pulmonary function test, which revealed mild obstructive ventilator defect with significant bronchodilator response, moderately severe hyperinflation of airways and a severe diffusion defect, the examiner diagnosed the Veteran with asthma of mild to moderate severity.  Subsequent VA treatment records and VA examination reports also contain diagnoses of asthma, as well as diagnoses of chronic obstructive pulmonary disorder.  

In July 2010 the Veteran was provided a VA examination in support of his claim of entitlement to service connection for joint pain/aching joints.  During that examination the Veteran reported that he developed sudden muscle and joint pain after being administered the rabies vaccine in service.  The Veteran stated that he has had various aches and pains since that time, usually requiring the use of nonsteroidal anti-inflammatory drugs such as aspirin or Tylenol.  He stated that his joint pain became much worse in the 1980s.  He also reported having been diagnosed with both fibromyalgia and chronic pain syndrome.  On physical examination the examiner noted that the Veteran had full range of motion in the bilateral shoulders, bilateral elbows, bilateral wrists, all fingers, bilateral hips, bilateral knees and bilateral ankles.  No heat, redness, swelling or tenderness was noted in any of those joints.  Anti-inflammatory studies were performed, including ESR, HLA-B27 and ANA.  Each of these tests was negative.  The examiner diagnosed the Veteran with epicondylitis of the right elbow, medial collateral ligament strain of the right knee and polyarthralgia with a normal examination.  The examiner noted that, with regard to reactions to duck embryo rabies vaccines, the literature shows acute neurological manifestations occurring in a multitude of patients, with 67 percent developing local skin reactions, 10 percent having constitutional symptoms of neurological disorder and one-half of 1 percent developing anaphylaxis.  The examiner stated that the Veteran likely had an anaphylaxis reaction, which resolved.  The examiner noted that the Veteran had mild aches and pains, but stated that the Veteran current joint pains are less likely than not related to his military service.  In an addendum the examiner noted that, despite having been previously diagnosed with fibromyalgia, there was no evidence of such a disorder on physical examination.  The examiner also stated that the Veteran's current joint pains were less likely than not related to the rabies shots that the Veteran received during military service, as the medical literature indicates that the reactions to rabies vaccination were neurological in origin and not evidence by rheumatologic disorders.  In an additional addendum from September 2011 the examiner also stated that the Veteran's current joint pain did not begin during service and was not caused by service, including the Veteran's exposure to Agent Orange.  He noted that the Veteran's in-service complaints of joint pain resolved prior to his discharge with no systemic residuals as evidence by the Veteran's statement that he had no joint or spine complaints during his discharge examination or during his National Guard examination in 1978.  The examiner noted that the first recorded joint complaint was traumatic tendonitis of the right elbow in 1986, followed by left knee pain in 1991.  

The Veteran was also provided a VA examination in support of his claim of entitlement to service connection for emphysema in July 2010.  During that examination the examiner noted that on a pulmonary progress noted from December 2003 the Veteran reported a history of shortness of breath and wheezing that was relieved by nebulizer when seen by his primary care physician several months ago.  The examiner noted that a sleep study from July 2002 did not show evidence of sleep apnea.  He also noted that the Veteran had a long history of tobacco abuse, with the Veteran smoking approximately one pack of cigarettes per day since the 1970s.  A thorough discussion of the Veteran's medical history was included in the examiner report.  On examination the Veteran reported dyspnea on exertion walking greater than one quarter of a mile, but no productive cough, sputum or hemoptysis.  Pulmonary examination revealed that the Veteran's lungs were clear to auscultation, without wheezes, rales or rhonchi.  There was no evidence of cor pulmonale, RVH or pulmonary hypertension.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease secondary to tobacco abuse.  He stated that the Veteran current emphysema has not been aggravated by the Veteran's asthma and that the Veteran's long past medical history of chronic tobacco abuse has result in the development of emphysema as the Veteran had normal pulmonary exams prior to 2001, approximately 30 years after his military service.  In a September 2011 addendum the examiner also stated that the Veteran's emphysema did not begin during service and was not caused by the Veteran's service, including his exposure to Agent Orange.  

Finally, the Board notes that the Veteran is in receipt of benefits from the Social Security Administration and that these records have also been obtained.  The medical records obtained are largely duplicative of those already discussed and do not specifically address the etiology of either of the Veteran's claimed disorders.  

The Board notes that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date of which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

In this case, the Veteran has demonstrated that he served in the Republic of Vietnam during the applicable period.  Therefore, exposure to herbicide agents is conceded.  However, the Veteran's joint pain/aching joints and emphysema, for which he has claimed a relationship to herbicide exposure, are not listed as presumptive disorders.  Therefore, service connection for those conditions may not be established on that basis.  The Board nevertheless notes that the Veteran is not precluded from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Nevertheless, after a thorough review of the entirety of the evidence of record the Board finds that service connection for emphysema and joint pain/aching joints is also not warranted on a direct basis.  In this regard, the Board finds that these conditions did not begin in service and were not caused by service or by presumed exposure to herbicides in service.  In so finding, the Board places the greatest probative value on the July 2010 VA examination reports.  These reports indicate that the Veteran's emphysema began long after service and is not due to exposure to herbicides in service.  These reports also indicate that the Veteran's joint pain/aching joints reported in service completely resolved and is not related to the Veteran's current reports of joint pain/aching joints.  The reports address all of the evidence of record and go into specific detail regarding the Veteran's history and current symptomatology.  Moreover, the opinions expressed in these reports are based on comprehensive examination and conclude with well-reasoned medical opinions.  

In contrast, the sole evidence supporting the Veteran's assertion that these conditions are related to service consists of his own statements.  The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that a Veteran is competent to provide a diagnosis of simple condition such as a broken leg.  However, the Court found that individuals without training are not competent to provide evidence as to more complex medical questions.  

The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the etiology of his emphysema or the existence or etiology of a specific disorder associated with his competent complaints of joint pain/aching joints.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that neither disorder is related to the Veteran's service, including presumed exposure to Agent Orange and the rabies vaccine.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

With specific regard to the Veteran's contention that he has experienced joint pain/aching joints continuously since being provided the rabies vaccine in service the Board notes that these statements are competent.  However, the Board does not find them to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As noted above, the evidence of record shows that his in-service sudden onset of pain completely resolved well prior to his discharge from active service.  Moreover, the Veteran did not complain of current joint pain during his National Guard examination in 1978 or in his March 1978 claim for entitlement to service connection for asthma, despite mentioning the in-service reaction to the rabies vaccine.   

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of current disabilities and of a relationship between those disabilities and injuries, diseases or events in service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that there is a preponderance of evidence against a grant of service connection for emphysema and joint pain/aching joints.  

As there is a preponderance of evidence against those claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection for emphysema and joint pain/aching joints is not warranted. 


ORDER

Entitlement to service connection for joint pain is denied.

Entitlement to service connection for emphysema is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


